Grant, J.
The essential facts in this case will be found in 103 Mich. 437. After the rendition of that decision, complainant paid the costs of the suit, and presented her claim to the executive committee of the great camp. In presenting this claim, she stated, through her attorneys, that proofs of death were waived by the executive committee under date of July, 1893. The committee replied to this that no consideration could be given to the alleged claim unless proofs of death were submitted in the usual way and on the blanks prescribed by the *14committee. Blanks in use for such purpose were inclosed 'with the communication to her attorneys. She thereupon filed this petition for leave to file a bill of review.
The principal reasons assigned by her are the refusal of the committee to pass upon her claim, and the fact that this committee, which consists of three, have already passed upon the merits of her claim, and are therefore incompetent to hear it. One of them, Mr. Aitken, was the great commander, upon whose advice the officers of the local tent notified Mr. Fillmore that he was expelled. Another is the attorney who has conducted this litigation on the part of the defendants. The third, upon the date of July 17, 1893, wrote to the complainant’s agent that Mr. Fillmore was not, at the time of his death, in good standing, and therefore there was no necessity of sending blank proofs of death. It is also alleged that the personnel of the executive committee has changed by the election of two of these members since the decree. The petitioner further alleges that she cannot now comply with the requirements of these proofs of loss, because they are required to be presented within one year of the date of death, which year has expired, and they now require her to furnish a certificate, to be made by the commander, the record keeper, and the finance keeper, that the deceased was in good financial standing, having paid all dues and assessments up to the date of his death, and was a member of the tent.
The answer admits the refusal of the committee to act, and insists upon the duty of the complainant, under the by-laws of the order, to submit her proofs upon the customary blanks; and, as a reason therefor, they assert that their sole reason for so doing was that the hearing of said claim should be conducted according to the laws, rules, and regulations governing said order and said executive committee. They also assert in their answer, and their attorney stated upon the hearing, that they were willing and ready to proceed with the hearing of the claim, and to give her the right to appeal to the great camp.
*15We think the committee should have proceeded to hear the claim in the form it was presented. They had expressly waived proofs of loss. It was therefore unnecessary and unreasonable to require her to use the blank form of proof, with many of the provisions of which she could not comply. It has been repeatedly decided, by this court and others, that, when insurance companies expressly waive proofs of loss or of death, it is unnecessary to furnish them, and the hearing of the claims should proceed without them.
Under the former opinion in this case and the authorities there cited, it was the duty of the complainant to proceed t'o enforce her claim under the charter and bylaws of the defendant, and, if she has any remedy in the courts, it must be after that remedy is exhausted, unless a case of fraud or undue oppression is made out on the part of the defendant and its officers. We do not think that such a case is made. The executive committee are bound to take the evidence, and submit it, with their conclusions, to the great camp, where her claim may be heard and her proofs presented. There is no showing that the great camp is prejudiced against her claim. The question involved is an important one, namely, whether a member owning stock in a brewing corporation is engaged in the manufacture or sale of spirituous or malt liquors as a beverage, either as a principal, agent, or servant, in consequence of which his membership is forfeited. It is sufficient, for this case, to say that she must exhaust her remedy, provided by the rules of this voluntary association, by which Mr. Fillmore was bound as a voluntary member.
The prayer of the petition must be denied.
The other Justices concurred.